[Cite as State v. Cole, 124 Ohio St. 3d 98, 2009-Ohio-6411.]




              THE STATE OF OHIO, APPELLANT, v. COLE, APPELLEE.
            [Cite as State v. Cole, 124 Ohio St. 3d 98, 2009-Ohio-6411.]
Certified question answered by State v. Cargile — Cause remanded to the court of
        appeals for consideration of State v. Cargile.
  (Nos. 2009-0030 and 2009-0315 — Submitted November 18, 2009 — Decided
                                   December 10, 2009.)
   APPEAL from and CERTIFIED by the Court of Appeals for Cuyahoga County,
                              No. 91305, 2008-Ohio-6647.
                                   __________________
        {¶ 1} The certified question in case No. 2009-0315 is answered by our
opinion in State v. Cargile, 123 Ohio St. 3d 343, 2009-Ohio-4939, 916 N.E.2d
775.
        {¶ 2} There is no indication in the court of appeals’ opinion below
whether the defendant was warned that bringing illegal contraband into the
detention facility would result in additional charges or whether the defendant
affirmatively denied possessing any such material. However, whether a warning
by an officer and a denial of possession of contraband by the defendant are
required prior to a conviction for illegal conveyance was not a consideration
before this court in State v. Cargile. Accordingly, in order to give the parties the
opportunity to consider these factors, case No. 2009-0030 is remanded to the
court of appeals for consideration of State v. Cargile and consideration of whether
the absence of both an officer’s warning and the defendant’s denial of possession
of contraband, if applicable, would alter the result below.
        MOYER,       C.J.,   and    PFEIFER,     LUNDBERG     STRATTON,   O’CONNOR,
LANZINGER, and CUPP, JJ., concur.
                            SUPREME COURT OF OHIO




       O’DONNELL, J., dissents and would affirm the judgment of the court of
appeals.
                             __________________
       William D. Mason, Cuyahoga County Prosecuting Attorney, and Thorin
Freeman, Assistant Prosecuting Attorney, for appellant.
       Timothy Young, Ohio Public Defender, and Andrew J. King, Assistant
Public Defender, for appellee.
                           ______________________




                                        2